573 P.2d 1380 (1978)
Harry Nick HALVERSON, Appellant,
v.
STATE of Alaska, Appellee.
No. 3461.
Supreme Court of Alaska.
February 3, 1978.
Sue Ellen Tatter, Asst. Public Defender, and Brian C. Shortell, Public Defender, Anchorage, for appellant.
Michael J. Keenan, Asst. Dist. Atty., and Joseph D. Balfe, Dist. Atty., Anchorage, Avrum M. Gross, Atty. Gen., Juneau, for appellee.
Before BOOCHEVER, C.J., and RABINOWITZ, CONNOR, BURKE and MATTHEWS, JJ.

OPINION
PER CURIAM.
Appellant was sentenced to ten years imprisonment following a plea of guilty to the crime of manslaughter in violation of AS 11.15.040. The charge stemmed from the shooting death of Roy Adams during a drinking bout. Halverson was showing off the revolver he had just purchased to several people, including Adams, at a party. *1381 When Adams asked Halverson if the pistol worked, Halverson shot out of a window. Adams then challenged, "If you got guts enough, why don't you try to shoot me?" Both men continued drinking. The victim repeated his dare. Halverson pointed the gun at Adams and pulled the trigger twice. Halverson, believing the fallen Adams had just passed out drunk, left the party and went to sleep.
In this sentence appeal, Halverson asserts that the trial judge improperly emphasized the deterrence of others and societal condemnation of Halverson's conduct rather than rehabilitation, that the trial judge had insufficient psychological data concerning Halverson and concerning available alcohol programs in which Halverson might have been placed, and that the sentence is clearly excessive.
We have reviewed the sentencing proceedings in the light of the criteria set forth in State v. Chaney, 477 P.2d 441 (Alaska 1970). We have concluded that in imposing this sentence the trial court was not clearly mistaken.[1]
AFFIRMED.
NOTES
[1]  See State v. Abraham, 566 P.2d 267 (Alaska 1977); Dulier v. State, 511 P.2d 1058 (Alaska 1973); Gullard v. State, 497 P.2d 93 (Alaska 1972). See also R. Erwin, "Five Years of Sentence Review in Alaska," 5 U.C.L.A.  Alaska L.Rev. 1 (1975).